UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-6434



DAVID M. SIMMS,

                                             Plaintiff - Appellant,

          versus

JOHN TAYLOR; W. D. CALL; SERGEANT          ROSS;
SERGEANT JONES; SERGEANT JENKINS,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Glen E. Conrad, Magistrate Judge.
(CA-95-1269-R)


Submitted:   June 20, 1996                  Decided:   July 31, 1996


Before HALL, WILKINS, and HAMILTON, Circuit Judges.

Dismissed by unpublished per curiam opinion.


David M. Simms, Appellant Pro Se. Susan Campbell Alexander, Assis-
tant Attorney General, Richmond, Virginia, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals an order of the magistrate judge denying his

motion to reconsider a stay of the case pending exhaustion of the

state grievance procedure. We dismiss the appeal for lack of juris-

diction because the order is not appealable. This court may exer-

cise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988),
and certain interlocutory and collateral orders, 28 U.S.C. § 1292

(1988); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan
Corp., 337 U.S. 541 (1949). The order here appealed is neither a

final order nor an appealable interlocutory or collateral order.

     We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2